Title: From George Washington to Richard Peters, 27 November 1778
From: Washington, George
To: Peters, Richard


  
    [Fredericksburg, N.Y., 27 Nov. 1778]
  
I have received your favor of the 20th Inst.
  Colonel Clarks procuring of Cloathing for the N. Carolina troops he commands, on Continental account was a measure taken long 
    
    
    
    before it was known, that we should have it in our power to supply the whole army with that imported from france.
The whole army has been directed by a general order of the 8th Inst., that all coats Jackets and breeches which have been received, either thro’ the hands of the clothier as agents or thro’ the states on Continental acct, and which may have been delivered in the course of the fall, or that may remain undelivered, must be returned to the Clothier or agents of the departments in case new ones are drawn.
Whatever therefore Colonel Clark has procured will be necessarily stored with the Clothier General as he is completely provided in french clothing.
The old cloathing of the army is not of great consideration however the most pointed attention of the officers is recommended to prevent its missapplication to have their several articles of dress frequently examined and to make the old as useful as possible in saving of the new. I am sir your &c.
